UNITED STATES DISTRIRE CORESQUSHERMAST BSTUMENEW PRG £8RSBRLO THEMARKG LAW FIRM, P.C

 

ERIC ROGERS

Plaintiff(s)
/ Index # 1:19-CV-10333
- against -

Purchased November 7, 2019
BURRITOS Y MAS, CORP, ETANO

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on November 20, 2019 at 10:00 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS AND COMPLAINT, CIVIL COVER SHEET on BURRITOS Y MAS, CORP therein named,

SECRETARY a Domestic corporation by delivering two true copies to NANCY DOUGERTY, LEGAL CLERK personally, deponent
OF STATE knew said corporation so served to be the corporation described in said summons as said Defendant and knew said
individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under Section 306 of the Business Corporation Law and tendering the required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BROWN 55 5'4 145

 

 

 

 

 

 

 

 

 

 

  

Hy

Sworn t@ me on: November 25, 2019

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public? e of New York Notary Public, State of New York Notary Public, State of New York STEVEN C. AVERY
No, O1KN617 No. 01MU6238632 No. 4949206

Qualified In New York"Gounty Qualified in Queens County Qualified in Bronx County

Commission\Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 734202

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
